Citation Nr: 1827024	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously disallowed claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2017.  A transcript of the hearing is associated with the record.  

The Veteran submitted an additional psychiatric medical opinion in January 2018, after recertification of his appeal.  However, he waived his right to have the RO initially consider this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).  


FINDING OF FACT

1.  Serivce connection for an acquired psychiatric disorder was denied in an unappealed rating decisions issued in December 2002 and May 2009.

2.  Evidence received since May 2009 is raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  

3.  The Veteran's major depression is aggravated beyond natural progression by the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder has been received. 38 U.S.C.A. § 5108  (West 2015); 38 C.F.R. § 3.156 (2017)

2.  Resolving all reasonable doubt in the Veteran's favor, major depression is aggravated by service-connected disabilities.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(b) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

As this current decision grants the Veteran's claim to reopen a previously denied service connection claim, grants the underlying service connection claim, and obligates the RO to further assist the Veteran in the development of TDIU, there is no prejudice to the Veteran in proceeding with adjudicating solely the matter of new and material evidence to reopen the claims and the propriety of service connection of the underlying claim.  

II.  New and Material Evidence 

Serivce connection for depression was denied in an unappealed rating decision issued in December 2002 as the record did not show that the disability was related to the Veteran's military serivce.  In a May 2009 rating decision, the RO denied reopening a claim for entitlement to service connection for depression.  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C. § 7105 (West 2009); 38 C.F.R. § 3.105 (2009).  

The Veteran applied to reopen the claim in January 2014 and submitted additional evidence.  The RO reopened the claim in a July 2014 decision, but denied the underlying service connection claim.  The Veteran filed a timely notice of disagreement in July 2014 specifying disagreement with the denial of service connection for depression.  The RO issued an SOC in November 2014 again denying the claim for service connection for depression on the merits.  The Veteran filed a timely Form VA-9 in November 2014 in response to the SOC.  The RO certified the current appeal to the Board with a Form VA-8 in October 2017.  

In reviewing the July 2014 decision, the Board has determined that a new and material evidence analysis is proper for the depression issue on appeal, as it was clearly adjudicated by the May 2009 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the depression issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final May 2009 rating decision.  

The Veteran's claim was initially denied in a December 2002 rating decision based on lack of nexus for depression with active service as service treatment records showed no treatment for mental health issues in active service.  

In response to this, the Veteran submitted evidence which should be considered both new and material as it goes directly to the reasons for which the Veteran's claim was originally disallowed in December 2002 and continued to be denied in July 2014.  

The Veteran contends that his depression is aggravated by his service-connected disabilities, whereas in the original claim in 2002, he argued for direct service connection.  Notably, the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs. v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  

The Veteran submitted a medical treatment note from a VA licensed clinical psychologist in January 2018 in which the psychologist opined that the Veteran's depression was aggravated by the Veteran's service-connected disabilities.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for depression.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the depression claim, i.e. whether the Veteran's current condition is related to active service, or a result of service-connected disabilities, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied depression claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection 

The Veteran contends that his diagnosed major depression is aggravated by his service-connected disabilities of hearing loss, cervical spine disorder, and tinnitus.  The Board finds that service connection for major depression on a secondary basis is warranted.  

The first and most fundamental requirement for any service-connection claim, either on a direct or secondary basis, is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's medical records reflect a long history of treatment for depression, with a diagnosis in at least June 2002 when he was admitted to inpatient treatment for psychiatric care to include major depression.  

As to secondary service connection, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

A VA medical opinion regarding the aggravation facet of the secondary service connection claim must be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).
In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran's depression is aggravated or worsened beyond natural progression by his service-connected disabilities.  38 C.F.R. § 3.310(b); Velez v. West, 11 Vet. App. 148, 158 (1998).  

Specifically, the Veteran submitted a January 2018 VA mental health treatment opinion from a VA licensed clinical psychologist opining that the Veteran's major depression has worsened as his service-connected hearing loss, tinnitus, and back (cervical) disabilities have worsened.  

The Board notes that the Veteran was afforded a VA examination in July 2014 and that examiner opined that the Veteran's depression was not secondary to the service-connected disabilities because the Veteran "had behavioral problems in service" combined with alcohol abuse.  However, the examiner did not opine whether the Veteran's diagnosed depression was aggravated by the service-connected disabilities.  

The Board notes that both in the July 2014 VA examination and in the December 2017 hearing, the Veteran explained that he had been treated once in active service while stationed in Germany for psychiatric issues.  Documentation of this treatment is not in the Veteran's service treatment records.  There is no determination as to whether the Veteran was not actually treated, or whether the treatment record does not exist.  Nonetheless, since the Board is granting service connection for depression, the Veteran is not prejudiced by the non-inclusion of this record.  

The Board finds that the preponderance of the evidence supports a grant of entitlement for service connection for depression on a secondary basis due to aggravation as a result of service-connected disabilities.  38 C.F.R. § 3.310 (2017).  


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.

Subject to the provisions governing the award of monetary benefits, service connection for depression as secondary to service-connected disabilities is granted.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


